In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (LaTorella, J.), dated December 23, 1999, as granted that branch of the plaintiffs motion which was pursuant to CPLR 3126 to preclude it from offering evidence at trial on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the facts of this case, the Supreme Court providently exercised its discretion in precluding the defendant from offering evidence at trial on the issue of liability because of its repeated failures to produce a witness for an examination before trial in violation of a preliminary conference order (see, Garcia v Kraniotakis, 232 AD2d 369; Lavi v Lavi, 256 AD2d 602; Kingsley v Kantor, 265 AD2d 529). S. Miller, J. P., Friedmann, Krausman and Luciano, JJ., concur.